Shaw, C. J.
This is assumpsit on a written contract not under seal, by which the plaintiff contracted to build two drains, therein described. The gravamen of the plaintiff’s complaint is, that having completed one of the drains, he was prohibited by the committee of the city from proceeding to complete the other, in violation of their contract. From the declaration, it would appear, that he was prohibited altogether from doing the work and earning the pay for it; whereas it appears by the bill of exceptions, that he did complete it the next spring, and did receive his pay for it, and the true ground of complaint is, that he was delayed by the committee from proceeding the first season, and thereby sustained damage.
By the bill of exceptions it appears, that the plaintiff offered to show, that having completed one of the drains, about the middle of October, he was about proceeding to lay the other, and had procured materials, when the city notified him to stop work, and refused to permit him to go on. He also offered to prove, that he could, reasonably, and beneficially for both parties, have gone on and completed the work that fall; but he did not offer to prove gross negligence or bad faith, on the part of the committee, but only that they had made a mistake and misjudged, as to the point whether the work could reasonably and beneficially be carried forward and completed.
The court of common pleas were of opinion, that these facts, if proved, would furnish no ground of action. The court here are of opinion that this direction was right. This work was to be done in the streets, the use of which must be more or less interrupted by it; and it was highly reasonable that the city, as a contracting party, should retain some control over it, and they did so, by the terms of their contract. It was stipulated by the plaintiff, that he was to execute the work, under the general direction and superintendence of the committee, and cause the same to be carried forward and finished, with as much rapidity as reasonably and beneficially it could be done.
This general superintendence, we think, "ms not limited *381to the quality of materials, and the manner of doing the work, because it is elsewhere in the contract and specially stipulated, that the plaintiff would cause the whole to be finished in a thorough, skilful and workmanlike manner, satisfactory to the committee. By reserving to the committee a general direction and superintendence, the plaintiff agreed to conform to the reasonable directions of the committee, as to the time of doing the work, of v ‘?i *; they were to judge, acting with an honest and just re^un- to the interests of the city. Under this stipulation the} were not to act arbitrarily, capriciously and unreasonably; but exercising an honest and reasonable judgment, the plaintiff by his contract bound himself to conform to it, and the city are chargeable with no breach of contract. Exceptions overruled.